Citation Nr: 0008223	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-13 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from September 1964 to August 
1968, to include service in Vietnam.  The veteran is in 
receipt of a Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a left knee disability.  

The RO, in a rating decision dated in April 1996, granted 
service connection for residuals of shrapnel wounds to the 
right leg, right hip and right arm, and for a fracture to the 
right great toe.  

The RO, in a Supplemental Statement of the Case, dated in 
September 1997, erroneously identified the issue on appeal as 
service connection for the veteran's right knee condition.  
Subsequently, in October 1999, the RO issued a corrected 
Supplemental Statement of the Case, identifying the issue on 
appeal as service connection for the veteran's left knee 
condition.  


FINDING OF FACT

The claim of entitlement to service connection for a left 
knee disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from September 1964 to August 
1968, to include service in Vietnam.  His DD Form 214 shows 
his military occupational specialty was combat engineer.  The 
veteran is in receipt of a Purple Heart Medal.  Service 
medical records do not show complaints of, or treatment for a 
left knee condition during service.  The entrance examination 
report, dated in July 1964, shows the veteran's lower 
extremities and musculoskeletal system were normal.  On the 
accompanying medical history, the veteran denied having had 
swollen or painful joints.  A report of wound/injury, dated 
in July 1966, shows the veteran was wounded in action and 
sustained second degree burns to his arms during hostilities 
in the Republic of Vietnam.  The separation examination 
report, dated in August 1968, shows that the veteran's lower 
extremities were normal and that he had scars on the left 
forearm, right hip and right lower leg.  

In his application for compensation, received in August 1995, 
the veteran reported that he sustained shrapnel wounds in 
Vietnam in 1966 and dislocated his left knee.  The veteran 
indicated that he had surgery at Studebaker Community 
Hospital in Norwalk, California, and Los Alamitos Hospital in 
Los Alamitos, California.  

In a VA joints examination report, dated in October 1995, the 
examiner noted the veteran's past medical history of a left 
knee injury and shrapnel wounds in the right leg, hip, and 
upper arm.  The veteran reported that at the time of the 
injuries, he was treated locally and then transferred to a 
hospital, where he stayed for two months.  He was noted to 
complain of left knee pain off and on for "the last several 
years."  The report says that the veteran "was here for 
knee surgery since 1970."  It was also noted that the 
veteran stated that he had had left knee pain since 1966 and 
that the pain occurred everyday after walking.  He denied 
weakness or numbness of the extremity.  Physical examination 
revealed deformity of the left knee, mild hypertrophy of the 
left knee and valgus 185 degrees deviation.  The diagnosis, 
confirmed by X-ray examination, was degenerative joint 
disease of the left knee.  

In a statement in support of his claim, dated in October 
1996, the veteran reported that in addition to shrapnel 
wounds and a concussion from a mortar attack, he also 
sustained an injury to his left knee.  He stated that he has 
had four surgeries on the left knee, all of which were 
performed at private hospitals.  The veteran indicated that 
he has constant pain in his knee everyday.  

The RO, by letter dated in May 1997, requested the veteran's 
medical records from Los Alamitos General Hospital and 
Studebaker Community Hospital.  Studebaker advised that it 
required a fee of $15.00 before the request would be 
processed.

The RO requested a copy of the veteran's records from the VA 
Medical Center in Long Beach, California.  The RO, by letter 
dated in June 1997, was notified that there were no records 
at that facility pertaining to the veteran.  

At a personal hearing in June 1997, the veteran testified 
that in 1966, a mortar exploded in close proximity to him, 
which threw him in to the air.  He stated that he landed with 
his left leg underneath him and injured his left knee.  He 
reported that he was initially treated locally by the 
Vietnamese and then sent to headquarters for light duty for 
about two months.  He testified that the only treatment he 
received treatment was for his shrapnel wounds.  He further 
testified that after service he had some jobs requiring 
physical labor and that he reinjured his knee when fell down 
while he was working for a delivery company, but stated that 
the fall was not due to his left knee disability.  He 
testified that shortly after the fall he had his first knee 
surgery.  He indicated that he had attempted to go to the VA 
Hospital in Long Beach in the late 1970s but was not seen 
there because he was not service connected and that his left 
knee was first treated in the 1980s, when the physician 
opined that he might have arthritis.  He explained that he 
was awaiting treatment at the VA Medical Center in Long Beach 
pending the outcome of his application for service 
connection.  He reported that he was not currently under the 
care of private physicians for his left knee.  The veteran 
testified that he reinjured his left knee in the late At the 
hearing the veteran was informed that the (former) Studebaker 
Hospital charged a $15 fee for records and that the RO was 
not able to pay for such documents. 

Los Alamitos General Hospital notified the RO in July 1997 
that a search of that facility's files revealed no records 
pertaining to the veteran, stating that any records from 1982 
had been purged.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, 13 Vet. App. 9 (1999); see Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).


The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel v West, 13 Vet. App 9 (1999).  
The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  For purposes of submitting a 
well-grounded claim, a combat veteran's statements, standing 
alone, will generally be sufficient to establish the service-
incurrence element.  Nolen v. West, 12 Vet. App. 347, 350 
(1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran contends that his current left knee disability is 
due to an in-service injury in 1966.  In this case, the post-
service evidence includes a diagnosis of degenerative joint 
disease many years after service.  The veteran has reported 
injuring his left knee when he was thrown in to the air and 
landed on his left leg, as a result of a mortar attack.  That 
report is consistent with the facts and circumstances of the 
veteran's service and is sufficient to show an in-service 
injury See 38 U.S.C.A. § 1154(b).  The veteran also has 
reported that has had continued pain in his left knee since 
the in-service injury.  

The veteran did not file a claim for service connection until 
more than 20 years after service and after a post-service, 
work-related knee injury.  The veteran testified that he 
sustained a post-service injury to his left knee, shortly 
after which he underwent knee surgery.  Consequently, the 
determinant issue in this case is whether the veteran's 
current left knee disability is attributable to the in-
service injury in 1966 or is otherwise related to service.  
This is a question of medical etiology; therefore, competent 
medical evidence is required to well ground the claim.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  

There is nothing the post-service medical records that links 
a current left knee disability to service.  The veteran has 
not provided or identified competent medical evidence of a 
nexus between any in-service injury and his current 
condition.  The only evidence relating the current left knee 
disability to the in-service injury consists of statements 
from the veteran.  The evidence does not establish that the 
veteran possesses a recognized degree of medical knowledge; 
therefore, his own opinions as to medical diagnoses and/or 
causation are not competent.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, a lay person is not competent 
to make a medical diagnosis or render a medical opinion which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent competent 
evidence of a link between the in-service injury and the 
current condition, the claim is not well grounded.  

The Board acknowledges that the veteran alleges continuity of 
symptomatology even though the claims file is negative for 
contemporaneous evidence of complaints of, or treatment for a 
left knee disability prior to 1995.  In any event, no 
competent evidence of a nexus between his current condition 
and an in-service injury has been provided.  Essentially, the 
veteran argues that his claim is well grounded under the 
38 C.F.R. § 3.303(b) continuity-of-symptomatology alternative 
criteria and Savage v. Gober, 10 Vet. App. 488 (1997).  

Although the veteran's report of ongoing left knee pain may 
establish evidence of post-service continuity of left knee 
symptomatology, this does not satisfy the third element of a 
well grounded claim under section 3.303(b).  The Board finds 
that the veteran has not submitted sufficient evidence of 
nexus between the present disability and the post-service 
symptomatology.  The record on appeal does not contain any 
medical opinion indicating that the veteran's current left 
knee disability is related to any knee problem in service or 
to the claimed continuity of symptomatology.  The VA 
examination report notes the history given by the veteran of 
left knee pain since service but it is simply information 
recorded by the examiner, and is unenhanced by any additional 
medical comment.  Thus, it does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In fact, there is a complete absence of medical 
evidence showing a link between any current left knee 
disability and any in-service left knee injury.  This is not 
a case where lay testimony is competent to provide the 
required evidence of a nexus, especially in view of the 
admitted post-service left knee injury, which according to 
the veteran occurred shortly prior to his first knee surgery.  
Although the veteran, even as a layperson, is competent to 
describe that he has experienced pain in the left knee, he is 
not competent to provide a medical conclusion as to the cause 
of such pain.  Consequently, continuity of symptomatology 
will not well ground this claim.  See Clyburn v. West, 12 
Vet. App. 296 (1999)

Accordingly, the claim is not well grounded, even with 
consideration of 38 U.S.C.A. § 1154(b) and must be denied.  
As the veteran's claim for service connection for a left knee 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to this case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

The RO attempted to obtain medical evidence identified by the 
veteran but was unsuccessful.  In regard to the former 
Studebaker Hospital, the hearing officer explained that that 
facility imposed a $15 charge for records, which the RO was 
not authorized to pay.  Thus, the veteran knew at that point 
that if he wanted those records to be considered, he would 
have to obtain them.  Subsequent to the hearing the Los 
Alamitos Hospital advised that any records as far back as 
1982 were no longer available.  The RO also attempted to 
obtain VA records.  The RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any evidence 
that has not already been requested that would well ground 
his claim.  Additionally, he has not alleged that there are 
any existing medical opinions that relate his current left 
knee disability to active service.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, , 126 F.3d 1464 (Fed. Cir. 1997).  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  That argument, which has been answered 
many times in the past, lacks merit.  See Meyer v. Brown, 9 
Vet. App. 425 (1996) and Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a left knee disability is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

